DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: claims 18, 19, 23, and 24
Drawing unit configured to
integration unit configured to
communication unit
drawing unit adds
Separation unit configured to

Communication unit configured to
Generation unit configured to
Communication unit configured to
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The dependent claims of 18, 19, 23, and 24 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 18, 19, 23, and 24 and for similar reasons as discussed above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7, 8, 9, 13,and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 7 recites “…Value of one or a plurality of pixels … the one pixel has.”. It creates ambiguity because which one pixel does the one pixel refer to among the one or a plurality of pixels? 
Claim 8 recites “…Value of one or a plurality of pixels … the one pixel has.”. It creates ambiguity because which one pixel does the one pixel refer to among the one or a plurality of pixels? 
Claim 9 recites “…Value of one or a plurality of pixels … the one pixel has.”. It creates ambiguity because which one pixel does the one pixel refer to among the one or a plurality of pixels? 

Claims 13 recites “ … the apparatus … ” It depends on claim 1, It creates ambiguity because which apparatus does it refer to in claim 1, image generation apparatus or an apparatus?

merges the image to be merged,… ” It depends on claim 20, merges the image, it creates ambiguity because which image does it refer to?

Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 12, 13, 14, 16, and 18 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1).

Regarding claim 1, Koike discloses an image data transmission method comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus for transmission): 
by an image generation apparatus, generating an image to be merged with a display image and data of an a value representative of a transparency of a pixel of the image to be merged ([0017], [0062] to [0065], [0083], Fig. 11 -  imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.); 
generating data for merging representing the image to be merged and the data of the a value on one image plane ([0017], [0063],  [0200], Fig. 11 –  circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.). 
the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.); 
However Koike does not disclose transmitting the data to an apparatus that generates the display image . 
Osman discloses transmitting the data to an apparatus that generates the display image  ([0016], [0028] to [0029], [0124]  - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with transmitting the data to an apparatus that generates the display image  as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 2, Koike in view of Osman disclose all the limitations of claim 1. 
Koike discloses wherein the generating data for merging adds, to the image to be merged, and embeds the a value into a region and embeds the a value into a region ([0017], [0062] to [0065], [0083], [0095], [0096],  [0140], [0222], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
).
Osman discloses distortion to be provided to a display image to be appreciated through an eyepiece and in which the image to be merged is not represented due to the distortion on the image plane ([0129] to [0131], Figs 3 - The visual image is  added to the scene through the display of circuitry in  HMD and the image is super-imposed over the scene thus “distortion” can be read on as shown in Fig. 3B. Part of the trees is not represent due to the “distortion”. ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with distortion to be provided to a display image to be appreciated through an eyepiece and in which the image to be merged is not represented due to the distortion on the image 

Regarding claim 10, Koike in view of Osman disclose all the limitations of claim 1.
Koike discloses by a relay apparatus, acquiring the data for merging and separating the image to be merged and the data of the a value ([0017], [0062] to [0065], [0083], [0095], [0096], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 thus “separation” can be read on); 
the image to be merged and the data of the a value by methods different from each other ([0017], [0063],  [0200], Fig. 17 –  circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower 
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition thus “methods different from each other” can be read on. ) .
Osman discloses compression-encoding the image ([0032], [0039] - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102.) ; and 
transmitting the compression-encoded data to the apparatus that generates the display image ([0016], [0028] to [0029], [0124]  - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with compression-encoding the image; transmitting the compression-encoded data to the apparatus that generates the display image as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 


Regarding claim 12, Koike in view of Osman disclose all the limitations of claim 1.
Koike discloses generating data for merging and generates the image to be merged ([0017], [0062] to [0065], [0083], Fig. 11 -  imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
[0017], [0063],  [0200], Fig. 11 –  circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.)
Osman discloses by the apparatus that generates the display image, acquiring information of a position and a posture of an imaging target, wherein predicts a position and a posture of the imaging target after a predetermined period of time on a basis of the information of the position and the posture transmitted from the apparatus that generates the display image and generates so as to correspond to a result of the prediction ([0011] In one embodiment, a method for executing a game presented on a screen of a head mounted display, is disclosed. The method includes executing a game. In response to the execution of the game, interactive scenes of the game are rendered on the screen of the HMD. Images of the HMD worn by a user are received. The images of the HMD are used to identify a first spatial position of the HMD relative to a capture location that is directed toward the user. Images of a controller held by the user are received. The images of the controller are used to identify a second spatial position of the controller relative to the capture location. The controller provides input to at least partially drive interaction within the game being executed. Images are received that identify a shift in gaze direction of the user viewing the interactive scenes of the game presented on the screen of the HMD. Real-world images that are in line with the shifted gaze direction of the user, are received. The real-world images are captured from a forward direction of the HMD. In response to a detection of the shift in the gaze direction, a portion of the screen is transitioned to a semi-transparent mode. The transition causes at least a portion of the captured real-world images to be presented in the portion of the screen rendering the interactive scenes. The semi-transparent mode is discontinued after a period of time.
[0030], [0069] - identify coordinates of position A (X.sub.a, Y.sub.a, Z.sub.a) and coordinates of position B for (X.sub.b, Y.sub.b, Z.sub.b). In addition to the coordinates of the coordinate plane, the images of the observation camera may be used to determine the pitch, the yaw and the roll to generate the six-axis data for the devices.).

Regarding claim 13, Koike in view of Osman disclose all the limitations of claim 1.
[0017], [0062] to [0065], [0083], [0095], [0096],  [0140], [0222], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained thus “range” can be read on.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale



Regarding claim 14, Koike in view of Osman disclose all the limitations of claim 13. 
Koike discloses wherein the generating data for merging represents an a value on the image plane on a basis of a map in which a range representative of the a value is represented on the image plane ([0139], [0144] – the display brightness calculating unit calculates display brightness (estimated value) of an HDR image in which the dynamic range of the alpha composite image is extended using the inverse tone map. The HDR image in which the dynamic range of the alpha composite image is extended using the inverse tone map is a combined image in which the graphic image is combined on a non -combined image that is an HDR image.
A display image generating unit generates a display image 16 by extending a dynamic range of the alpha composite image using the corrected inverse tone map. Specifically, the display image generating unit converts a pixel value of the alpha composite image using the corrected inverse tone map for each pixel of the alpha composite image . Accordingly, a pixel value of the display image is obtained. By using the corrected inverse tone map, a brightness-limited image that is a combined image in which brightness in the region of the graphic image is limited to the first threshold or lower is generated as the display image thus “range” can be read on.).

Regarding claim 16, Koike in view of Osman disclose all the limitations of claim 1.
Koike discloses wherein the generating data for merging represents, on the image plane, an a value in a region of a predetermined range including a figure represented by the merging from within the display image ([0066], [0095], [0096],  [0107], Figs. 4, Fig, 17 - Moreover, the alpha value 3 may be set for each region. The alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
The pixel value control unit 4 determines whether or not the alpha value 3 is larger than zero for each pixel position in the base image 1 (S3). The pixel value control unit 4 determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit 4 determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non -combined position).
FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower.
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale

).

Regarding claim 18, Koike discloses a content processing apparatus comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.): 
[0017], [0063],  [0200], Fig. 11 –  circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.); 
a merge information integration unit configured to generate data for merging that represents, on one image plane, the image to be merged and data of an a value representative of a transparency of a pixel of the image to be merged ([0017], [0062] to [0065], [0083], Fig. 11 -  imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.); and 
the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.); 
However Koike does not disclose the display apparatus including a camera; a communication unit configured to output the data.
Osman discloses the display apparatus including a camera ([0030]- a digital camera on HMD.) ; 
a communication unit configured to output the data ([0016], [0029] - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data).


Regarding claim 19, Koike in view of Osman disclose all the limitations of claim 18.
Koike discloses wherein the image drawing unit adds, to the image to be merged ([0017], [0062] to [0065], [0083], [0095], [0096],  [0140], [0222], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
). 
Osman discloses distortion to be provided to a display image to be appreciated through an eyepiece ([0129] to [0131] - The visual image is  added to the scene through the display of circuitry in  HMD and the image is super-imposed over the scene thus “distortion” can be read on as shown in Fig. 3B. ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with distortion to be provided to a display image to be appreciated through an eyepiece as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007].

Regarding claim 20, Koike discloses a display comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.): 
a camera configured to image an actual space([0200] - camera is included to capture image of the surrounding. ); 
data for merging that represents an image to be merged with a display image and data of an a value representative of a transparency of a pixel of the image to be merged on one image plane and merge the image to be merged with a captured image by the camera on a basis of the a value to generate a display image (
[0017], [0063],  [0200], Fig. 11 –  circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
); and
a display panel configured to output the display image ([0018], [0068], [0086] -  an outputting unit configured to output the combined image.  A display image to be used for display on a display panel. a display panel outputs the combined image.).
However Koike does not disclose a head-mounted display ; an image processing integrated circuit configured to receive, from an external apparatus, data.
Osman discloses a head-mounted display ([0030]- a digital camera on HMD.) ; 
an image processing integrated circuit configured to receive, from an external apparatus, data ([0016], [0028] to [0029], [0124]  - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 .).


Regarding claim 21, Koike in view of Osman disclose all the limitations of claim 20, including captured image.
Osman discloses wherein the image processing integrated circuit adds distortion to be provided to a display image to be appreciated through an eyepiece to the image and merges the image to be merged, which is transmitted from the external apparatus and to which the distortion is provided ([0129] to [0131] - The visual image is  added to the scene through the display of circuitry in  HMD and the image is super-imposed over the scene thus “distortion” can be read on as shown in Fig. 3B.
[0016], [0028] to [0029], [0124]  - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 .).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with wherein the image processing integrated circuit adds distortion to be provided to a display image to be appreciated through an eyepiece to the image and merges the image to be merged, which is transmitted from the external apparatus and to which the distortion is 

Regarding claim 22, Koike in view of Osman disclose all the limitations of claim 20.
Koike discloses wherein the image processing integrated circuit analyzes the captured image to acquire information of an imaging target ([0017], [0063],  [0200], Fig. 11 –  circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
)
Osman discloses acquire information of a position and a posture of an imaging target ([0011] In one embodiment, a method for executing a game presented on a screen of a head mounted display, is disclosed. The method includes executing a game. In response to the execution of the game, interactive scenes of the game are rendered on the screen of the HMD. Images of the HMD worn by a user are received. The images of the HMD are used to identify a first spatial position of the HMD relative to a capture location that is directed toward the user. Images of a controller held by the user are received. The images of the controller are used to identify a second spatial position of the controller relative to the capture location. The controller provides input to at least partially drive interaction within the game being executed. Images are received that identify a shift in gaze direction of the user viewing the interactive scenes of the game presented on the screen of the HMD. Real-world images that are in line with the shifted gaze direction of the user, are received. The real-world images are captured from a forward direction of the HMD. In response to a detection of the shift in the gaze direction, a portion of the screen is transitioned to a semi-transparent mode. The transition causes at least a portion of the captured real-world images to be presented in the portion of the screen rendering the interactive scenes. The semi-transparent mode is discontinued after a period of time. 
[0030], [0069] - identify coordinates of position A (X.sub.a, Y.sub.a, Z.sub.a) and coordinates of position B for (X.sub.b, Y.sub.b, Z.sub.b). In addition to the coordinates of the coordinate plane, the images of the observation camera may be used to determine the pitch, the yaw and the roll to generate the six-axis data for the devices. ); 
transmits the information to the external apparatus ([0016], [0029] - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with discloses acquire information of a position and a posture of an imaging target; transmits the information to the external apparatus as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 23, Koike discloses a relay apparatus comprising ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.): 
a data separation unit configured to separate data for merging that represents an image to be merged with a display image and data of an a value representative of a transparency of a pixel of the image to be merged on one image plane into the image to be merged and the data of the a value ([0017], [0062] to [0065], [0083], [0095], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 thus “separation” can be read on); 
[0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.) and 
the data of the a value by methods different from each other ([0017], [0063],  [0200], Fig. 17 –  circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower 
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition thus “methods different from each other” can be read on.
); and 
acquire the data for merging ([0017], [0062] to [0065], [0083], [0199], Fig. 11 – units, operating on data before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.).
However Koike does not disclose a compression encoding unit configured to compression-encode; and a communication unit configured to acquire the data from an apparatus that generates a display image and transmit the compression-encoded data to the apparatus that generates the display image.
Osman discloses a compression encoding unit configured to compression-encode ([0032], [0039 - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102.) ; and a communication unit configured to acquire the data from an apparatus that generates a display image and transmit the compression-encoded data to the apparatus that generates the display image ([0016], [0028] to [0029], [0124]  - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with a compression encoding unit configured to compression-encode; and a communication unit configured to acquire the data from an apparatus that generates a display image and transmit the compression-encoded data to the apparatus that generates the display image as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
	
Regarding claim 24, Koike discloses a content processing system comprising: ([0199], Fig. 11 - The image displaying system includes an imaging apparatus and a display apparatus.) 
a display apparatus ([0199], Fig. 11 - a display apparatus.); and 	
a content processing apparatus configured to generate an image to be displayed on the display apparatus ([0017], [0062] to [0065], [0083], Fig. 11 -  imaging apparatus including compositing unit to generate an image to be displayed.); 
the content processing apparatus including a merge data generation unit configured to generate data for merging that represents an image to be merged with a display image and data of an a value representative of a transparency of a pixel of the image to be merged on one image plane ([0017], [0062] to [0065], [0083], Fig. 11 -  imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying. ), and 
the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.); 
including a camera configured to image an actual space ([0200] - camera is included to capture image of the surrounding. ), 
an image processing integrated circuit configured to merge the image to be merged with a captured image by the camera on a basis of the a value of the data for merging to generate a display image ([0017], [0063],  [0200], Fig. 11 –  circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image. ) , and 
a display panel configured to output the display image ([0018], [0068], [0086] -  an outputting unit configured to output the combined image.  A display image to be used for display on a display panel. a display panel outputs the combined image.) .
However Koike does not disclose the display apparatus including a camera; a communication unit configured to output the data.
Osman discloses the display apparatus including a camera ([0030]- a digital camera on HMD.) ; 
[0016], [0029] - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike with the display apparatus including a camera; a communication unit configured to output the data as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Claims 3, 4, 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1) and Usui (Publication: US 2012/0293706 A1).

Regarding claim 3, Koike in view of Osman disclose all the limitations of claim 1.
Koike discloses wherein the generating data for merging reduces the image to be merged and an image representing the a value and connects the images to each other to represent the images on the one image plane ([0017], [0062] to [0065], [0083], [0095], [0096],  [0140], [0222], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained thus “reduces the image” can be read on.).

Usui discloses value in a predetermined direction ([0098] - axis toward the direction with a predetermined critical level.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with value in a predetermined direction as taught by Usui. The motivation for doing so improving image quality as taught by Usui in paragraph(s) [0067]. 

Regarding claim 4, Koike in view of Osman disclose all the limitations of claim 1.
Koike discloses wherein the generating data for merging first reduces the image to be merged and the image representative of the a value of the image plane and connects the image to be merged ([0017], [0062] to [0065], [0083], [0095], [0140], [0222], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained thus “reduces the image” can be read on.).
an image representing the a value and the image representative of the a value to represent the images on the one image plane ([0017], [0062] to [0065], [0083], [0095], [0096],  [0140], [0222], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained.
[0199], Fig. 11 - The image displaying system includes an imaging apparatus and image transmitted to a display apparatus for transmission that generate the images. 
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
). 
However Koike in view of Osman do not disclose in a vertical direction and the image [[representative of the a value]] alternately for each predetermined number of rows .
Usui discloses in a vertical direction and the image [[representative of the a value]] alternately for each predetermined number of rows ([0132] to [0134] - consecutively arranged in the column direction, and the groups the fifth group pixels G5 and the sixth group pixels G6 may alternate in the predetermined row direction.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with in a vertical direction and the image [[representative of the a value]] alternately for each predetermined number of rows as taught by Usui. The motivation for doing so improving image quality as taught by Usui in paragraph(s) [0067]. 

Regarding claim 5, Koike in view of Osman and Usui disclose all the limitations of claim 3.
Koike discloseswherein the image to be merged includes an image that is generated ([0017], [0062] to [0065], [0083], Fig. 11 -  imaging apparatus including compositing unit, configured to generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.)
Osman discloses presupposing that the image is to be displayed on a flat panel display and is free from distortion ([0129] to [0131], Figs 3 - scene is display on a flat panel, Set in non transparent mode, and no visual image is added thus “presupposing and free form distortion” can be read on. ).


Regarding claim 11, Koike in view of Osman disclose all the limitations of claim 10 including the image to be merged and the data of the a value.
However Koike in view of Osman do not disclose wherein the compression-encoding irreversibly compresses [[the image]] and reversibly compresses the data.
Usui discloses wherein the compression-encoding irreversibly compresses [[the image]] and reversibly compresses the data ([00066] to [00068] – CPU/DSP perform compression that the compression format can be reversible and irreversible. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with wherein the compression-encoding irreversibly compresses [[the image]] and reversibly compresses the data as taught by Usui. The motivation for doing so improving image quality as taught by Usui in paragraph(s) [0067]. 

Regarding claim 17, Koike in view of Osman disclose all the limitations of claim 1.
Koike discloses wherein the generating data for merging generates data for merging in which a predetermined pixel value is provided to a region other than a figure [0066], [0095], [0096],  [0107], Figs. 4, Fig, 17 - Moreover, the alpha value 3 may be set for each region. The alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
The pixel value control unit 4 determines whether or not the alpha value 3 is larger than zero for each pixel position in the base image 1 (S3). The pixel value control unit 4 determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit 4 determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non -combined position).
FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower.
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
), 
transmits the data for merging ([0199], Fig. 11 – units, operating before proceed to compositing unit for combining images, in Fig. 11 to output images for merging.), and 
the data for merging ([0017], [0063],  [0200], Fig. 11 –  circuity operation by the compositing unit is configured to combined images captured by the camera with the alpha value is used for combining the data and in which a graphic image is combined on a non -combined image to generated a combine image.) , and 
[0018], [0068], [0086] -  an outputting unit configured to output the combined image.  A display image to be used for display on a display panel. a display panel outputs the combined image.), 
a region other than a region of pixels having values within a predetermined range from the predetermined pixel value from among the data for merging ([0066], [0095], [0096],  [0107], Figs. 4, Fig, 17 - Moreover, the alpha value 3 may be set for each region. The alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.
The pixel value control unit 4 determines whether or not the alpha value 3 is larger than zero for each pixel position in the base image 1 (S3). The pixel value control unit 4 determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit 4 determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non -combined position).
FIG. 4E shows an example of the display image 16. The display image 16 shown in FIG. 4E is a brightness-limited image in which a dynamic range of an alpha composite image obtained by combining the graphic image shown in FIG. 4C on the base image 1 shown in FIG. 4A is extended using the corrected brightness ratio information 10 shown in FIG. 4D. FIG. 4E shows that brightness of the region of the graphic image is prevented from rising excessively. Specifically, the brightness of the region of the graphic image is limited to the first threshold or lower. More specifically, brightness of the high-brightness image section 100 is limited to the first threshold or lower thus “a region other than a region of pixels” can be read on.
Fig. 17 shows different regions.

    PNG
    media_image1.png
    437
    556
    media_image1.png
    Greyscale
).
Osman discloses the transmitting compresses  ([0032], [0039] - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102.
[0016], [0028] to [0029], [0124]  - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3 ); 
the apparatus that generates the display image executes decompressing the data ([0032], [0039] - The codec 112 uses a compressor/decompressor to code/decode media data using lossy compression, lossless compression, etc. the real-world environment data may also be packetized and encoded by the HMD 104 and sent as a stream of encoded environment data via the built-in router of the HMD 104, the network 110 to the codec 112 in the game cloud 102. 
[0016], [0028] to [0029], [0124]  - As shown  in Figs. 1, communication channels (e.g. communication circuit) outputs the data. HMD and Game cloud are communications with compressed data and generated the display image as shown in Figs. 3)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with the transmitting compresses ; the apparatus that generates the display image executes decompressing the data as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 
However Koike in view of Osman do not disclose irreversibly compresses.
[00066] to [00068] – CPU/DSP perform compression that the compression format can be reversible and irreversible. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with irreversibly compresses as taught by Usui. The motivation for doing so improving image quality as taught by Usui in paragraph(s) [0067]. 

Claims 6, 7, 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (Publication: US 2015/0213586 A1) in view of Osman et al. (Publication: 2014/0364212 A1) and Fischer et al. (Publication: US 2011/0205227 A1).

Regarding claim 6, Koike in view of Osman disclose all the limitations of claim 1.
Koike discloses wherein the generating data for merging [[associates a values of a plurality of pixels with one pixel]] in the data for merging ([0017], [0062] to [0065], [0083], [0095], [0096],  [0140], [0222], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained.).
However Koike in view of Osman do not disclose associates a values of a plurality of pixels with one pixel in the data.
[0042] to [0044] – combining the multiple values mathematically to compute a single value associated with each pixel of the image.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with associates a values of a plurality of pixels with one pixel in the data as taught by Fischer. The motivation for doing so to enhance image signals as taught by Fischer in paragraph(s) [0001]. 

Regarding claim 7, Koike in view of Osman and Fischer disclose all the limitations of claim 6.
Koike discloses wherein the generating data for merging places an a value of one or a plurality of pixels for each of storage regions allocated to [[a plurality of primary colors]] the one pixel has ([0063] to [0066], [0072],  - The alpha values of pixel are set for each region.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.).
Osman discloses a plurality of primary colors ([0141] - providing three basic color components.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman and Fischer with a plurality of primary colors as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 8, Koike in view of Osman and Fischer disclose all the limitations of claim 6.
Koike discloses wherein the generating data for merging places an a value of one or a plurality of pixels set to each of a plurality of colors for each of storage regions [0063] to [0066], [0072],  - The alpha values of pixel are set for each region.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.).
[0141] - providing three basic color components.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman and Fischer with each of a plurality of primary colors, the primary colors as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 9, Koike in view of Osman and Fischer disclose all the limitations of claim 6.
Koike discloses wherein the generating data for merging places an a value of one or a plurality of pixels set in common to all for each of storage regions allocated to the colors the one pixel has ([0063] to [0066], [0072],  - The alpha values of pixel are set for each region.
the pixel value control unit 4 corrects the brightness ratio information 2 based on the alpha value 3 and the display brightness information 7. In the present embodiment, the brightness ratio information 2 is corrected so that a combined image is obtained in which display brightness in a region of the graphic image is limited to a first threshold or lower
the alpha value 3 can take a value equal to or larger than zero and equal to or smaller than 1. In addition, by adding up a value obtained by multiplying a pixel value of the base image 1 by an alpha value and a value obtained by multiplying a pixel value of the graphic image by (1 -alpha value), a pixel value of an image after weighted composition is calculated. Therefore, when the alpha value 3=1, the pixel value of the base image 1 becomes the pixel value of the image after weighted composition, and when the alpha value 3=0, the pixel value of the graphic image 8 becomes the pixel value of the image after weighted composition.
the alpha value 3 may be set only for pixel positions of the graphic image 8. One common alpha value 3 may be set for all pixel positions in the graphic image 8. As for pixel positions other than the pixel positions in the graphic image 8, a pixel value of the base image 1 may be used as a pixel value of the image after weighted composition without performing a computation for weighted composition.).
Osman discloses each of a plurality of primary colors, the primary colors ([0141] - providing three basic color components.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman and Fischer with each of a plurality of primary colors, the primary colors as taught by Osman. The motivation for doing so richer experience can be allowed as taught by Osman in paragraph(s) [0007]. 

Regarding claim 15, Koike in view of Osman disclose all the limitations of claim 1.
Koike discloses wherein the generating data for merging represents an a value generated with [[a resolution lower]] than [[a resolution of]] the image to be merged on [0017], [0062] to [0065], [0083], [0095], [0096],  [0140], [0222], Fig. 11 -  generate a combined image in which a graphic image is combined on a non -combined image. alpha value is a value of each pixel representing transparency of the image and image having a set transparency is combined on the base image is obtained as an alpha composite image for displaying.
the pixel value control unit determines whether or not the alpha value is larger than zero for each pixel position in the base image. determines that a pixel position at which the alpha value 3 is larger than zero is a position in the region of the graphic image (a graphic combined position) and performs the process of S4. In addition, the pixel value control unit determines that a pixel position at which the alpha value 3 is zero is a position outside the region of the graphic image (a graphic non-combined position). Subsequently, with respect to a graphic non-combined position, the pixel value control unit outputs a same value as the value of the brightness ratio information to the display image generating unit as the value of the corrected brightness ratio information of the graphic non-combined position without performing the process of S4 the inverse tone map 201 is corrected so that a combined image in which display brightness in a region of a graphic image is limited to a first threshold or lower is obtained in a similar manner to the first embodiment. the pixel value control unit outputs the inverse tone map after correction as a corrected inverse tone map, a plurality of inverse tone maps are prepared in advance and one of the plurality of inverse tone maps is selected as the corrected inverse tone map 213. an inverse tone map capable of reducing display brightness (display brightness as calculated by the display brightness calculating unit) in the region of the graphic image to the brightness threshold or lower is selected as the corrected inverse tone map. restricting a region in which brightness is reduced to a part of an image enables display quality in other regions to be maintained).
Koike in view of Osman disclose a value as stated above.
However Koike in view of Osman do not disclose a value generated with a resolution lower than a resolution of the image.
Fischer discloses value generated with a resolution lower than a resolution of the image ([0061] to [0063] - value generated with a resolution lower than a resolution of the image. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koike in view of Osman with a value generated with a resolution lower than a resolution of the image as taught by Fischer. The motivation for doing so to enhance image signals as taught by Fischer in paragraph(s) [0001]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E. Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616